THE THIRTEENTH COURT OF APPEALS

                                   13-21-00345-CV


                          Cirilo Garza and Jeanette Garza
                                         v.
                 Harlingen Consolidated Independent School District


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                        Trial Court Cause No. 2020-DCL-00118


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded in

part for further proceedings and affirmed in part. The Court orders the judgment of the

trial court REVERSED and REMANDED IN PART for further proceedings and

AFFIRMED IN PART. Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

November 17, 2022.